MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                       FILED
regarded as precedent or cited before any                                          Nov 25 2020, 8:45 am

court except for the purpose of establishing                                           CLERK
                                                                                   Indiana Supreme Court
the defense of res judicata, collateral                                               Court of Appeals
                                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Laura A. Raiman                                         Curtis T. Hill, Jr.
Patrick Magrath                                         Attorney General of Indiana
Alcorn Sage Schwartz & Magrath, LLP
Madison, Indiana                                        Tyler Banks
                                                        Supervising Deputy Attorney
                                                        General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Anthony Williams,                                       November 25, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-985
        v.                                              Appeal from the Bartholomew
                                                        Superior Court
State of Indiana,                                       The Honorable James D. Worton,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause Nos.
                                                        03D01-1812-CM-6827
                                                        03D01-1910-CM-6091
                                                        03D01-1903-CM-1792



May, Judge.



Court of Appeals of Indiana | Memorandum Decision 20A-CR-985 | November 25, 2020               Page 1 of 6
[1]   Anthony Williams appeals as inappropriate the three-year aggregate sentence

      the trial court imposed for Williams’ three convictions of Class A misdemeanor

      invasion of privacy. 1 We affirm.



                                Facts and Procedural History
[2]   In 2014, Williams pled guilty to Level 6 felony sexual battery 2 of V.L.S., which

      battery was compelled by force or imminent threat of force, and Level 6 felony

      criminal confinement 3 of V.L.S. under cause number 03C01-1407-F3-3139.

      The court sentenced Williams to a term of five years in prison and entered an

      order prohibiting Williams from having any contact with V.L.S. directly or

      through a third party. Before being removed from the courtroom, Williams

      violated the protective order by making a comment to V.L.S.’s father, and the

      court immediately imposed an additional ten-day sentence against Williams for

      that violation.

[3]   On or about November 15, 2018, Williams contacted V.L.S., who still had the

      protective order against Williams. That contact prompted the State, on

      December 7, 2018, to charge Williams with Class A misdemeanor invasion of

      privacy under cause number 03D01-1812-CM-6827 (CM-6827). While CM-

      6827 was pending, on March 15, 2019, Williams called V.L.S. to apologize for



      1
          Ind. Code § 35-46-1-15.1(a)(1).
      2
          Ind. Code § 35-42-4-8(a)(1)(A).
      3
          Ind. Code § 35-42-3-3(a).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-985 | November 25, 2020   Page 2 of 6
      his behavior and to say “he wouldn’t be on this earth much longer.” (App. Vol.

      II at 33.) That phone call led the State, on March 29, 2019, to charge Williams

      with a second count of Class A misdemeanor invasion of privacy under cause

      number 03D01-1903-CM-1792 (CM-1792). The State also petitioned to revoke

      Williams’ pre-trial release in CM-6827.

[4]   On October 24, 2019, the State charged Williams with a third count of Class A

      misdemeanor invasion of privacy under cause number 03D01-1910-CM-6091

      (CM-6091). This charge alleged Williams had called V.L.S. on June 24, 2018,

      at 1:30 a.m., and left a voicemail in which he asserted he was not stalking

      V.L.S. and he and his son just wanted to know that V.L.S. was okay.

[5]   Williams and the State entered into an agreement for Williams to plead guilty

      to all three charges in exchange for the State foregoing filing new charges under

      a separate cause number. The trial court accepted that plea agreement.

      Following a sentencing hearing, the trial court imposed three consecutive one-

      year sentences, with two years executed and one year suspended.



                                Discussion and Decision
[6]   Williams asserts his sentence is inappropriate. We may revise a sentence if it

      “is inappropriate in light of the nature of the offense and the character of the

      offender.” Williams v. State, 891 N.E.2d 621, 633 (Ind. Ct. App. 2008) (citing

      Ind. Appellate Rule 7(B)). We consider the aggravators and mitigators found

      by the trial court and also any other factors appearing in the record. Baumholser


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-985 | November 25, 2020   Page 3 of 6
      v. State, 62 N.E.3d 411, 417 (Ind. Ct. App. 2016), trans. denied. The appellant

      must demonstrate his sentence is inappropriate. Id. at 418.


[7]   When considering the nature of the offense, the advisory sentence is the starting

      point for determining the appropriateness of a sentence. Anglemyer v. State, 868

      N.E.2d 482, 494 (Ind. 2007), clarified on reh’g 878 N.E.2d 218 (Ind. 2007).

      Williams pled guilty to three counts of Class A misdemeanor invasion of

      privacy. A person convicted of a Class A misdemeanor may be imprisoned for

      “a fixed term of not more than one (1) year.” Ind. Code § 35-50-3-2 (1977).

      The trial court ordered all three of Williams’ sentences to be served

      consecutively, with two years executed and one year suspended.

[8]   Williams asserts he “called V.L.S. with innocuous messages seeking assurance

      of her well being and to express remorse. [He] did not injure and did not intend

      to injure any person by his conduct.” (Appellant’s Br. at 8.) However, as the

      State notes, Williams previously had been convicted of sexual battery and

      criminal confinement of V.L.S., and his violation of the protective order

      resulted in him “re-victimizing [V.L.S.] again and again.” (Br. of Appellee at

      9.) If contact between Williams and V.L.S. would have been “innocuous” then

      the protective order would not have needed to be entered in the first place.

      Furthermore, Williams contacted V.L.S. at least once while his charge for

      violating the protective order in CM-6827 was pending. We consider Williams’

      offenses particularly egregious because their repeated nature demonstrates a

      troubling disregard for V.L.M.’s wishes and the court’s authority. Williams has



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-985 | November 25, 2020   Page 4 of 6
      not convinced us that three consecutive one-year sentences are inappropriate for

      his violating the protective order on three separate occasions.

[9]   When considering the character of the offender, one relevant fact is the

      defendant’s criminal history. Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct.

      App. 2007). The significance of a criminal history in assessing a defendant’s

      character varies based on the gravity, nature, and number of prior offenses in

      relation to the current offense. Id. In 1990, Williams was convicted of illegal

      consumption. In 1993, Williams pled guilty to disorderly conduct in exchange

      for the dismissal of one count of Class D felony criminal recklessness with a

      deadly weapon. In 1994, Williams committed Class D felony residential entry

      at the home of his ex-girlfriend’s parents, and in 1995, Williams committed

      three counts of Class B misdemeanor criminal mischief by damaging property

      in the apartment of that same ex-girlfriend. In 1999, Williams was convicted of

      operating a vehicle while intoxicated, driving while suspended, and providing

      false registration. In 2013, Williams pled guilty to Class A misdemeanor

      operating a vehicle with a blood alcohol content of .15 or more. In 2014,

      Williams pled guilty to Level 6 felony sexual battery of V.L.S., which battery

      was compelled by force or imminent threat of force, and Level 6 felony criminal

      confinement of V.L.S. Williams testified at the sentencing hearing that he had

      violated probation or parole on three prior occasions. In light of the fact that

      Williams’ criminal history is lengthy and contains convictions of crimes against

      the same victim, we cannot say his three-year sentence for three convictions of

      Class A misdemeanor invasion of privacy is inappropriate. See, e.g., Carroll v.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-985 | November 25, 2020   Page 5 of 6
       State, 922 N.E.2d 755, 758 (Ind. Ct. App. 2010) (two consecutive one-year

       sentences for two Class A misdemeanor crimes are not inappropriate, even

       though defendant had no criminal history), trans. denied.



                                              Conclusion
[10]   Because Williams’ three-year sentence is not inappropriate in light of the nature

       of the offense and his character, we affirm.

[11]   Affirmed.


       Riley, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-985 | November 25, 2020   Page 6 of 6